Exhibit 10.32

 



PROMISSORY NOTE

 



$15,000                   March 14, 2012

 

 

FOR VALUE RECEIVED, on the dates and in the amounts so herein stipulated,
INTELLINETICS, INC., hereinafter called "Maker", hereby promises to pay to the
order of Alpharion Capital Partners, Inc., at 9300 Shelbyville Road, Suite 1000,
Louisville, KY 40222 hereinafter called "Lender", or at such other address as
Lender may hereafter designate to Maker in writing, the sum of FIFTEEN THOUSAND
00/100 DOLLARS ($15,000), in lawful money of the United States of America, which
shall be legal tender, in payment of all debts and dues, public and private, at
the time of payment, and to pay interest on the whole of the principal amount
hereof, together with all accrued interest, from time to time outstanding prior
to the maturity of this Note at a rate per annum equal to three and one-quarter
percent (3.25%).

 

This Note shall be due and payable in a single balloon payment One Hundred
Eighty (180) days after the date first written above, and shall be paid by the
Maker to Lender in immediately available funds by check or wire transfer to
Lender’s bank account.

 

The principal balance and accrued interest of this Note may be prepaid, in whole
or in part, at any time without any prepayment penalty. All payments, including
prepayments, shall be applied first to accrued interest to the date of payment
and then to principal. All past-due principal and all accrued and past-due
interest on this Note shall bear interest until paid at the rate set forth
above.

 

It is agreed that if default shall be made in any payment due hereon and such
default is not cured within ten (10) days after written notice of such default
is given by Lender to Maker, or if there is a material default in any of the
terms, covenants, agreements, conditions or provisions set forth in any
instrument or document given to secure this Note and such default is not cured
within thirty (30) days after written notice of such default is given by the
Lender to the Maker or as soon thereafter as is reasonably practicable in the
event such default cannot be cured within thirty (30) days, or should Maker,
become insolvent or commit an act of bankruptcy or make an assignment for the
benefit of creditors or authorize the filing of a voluntary petition in
bankruptcy, or should a receiver of any of their property be appointed, or
should involuntary bankruptcy proceedings be filed or threatened against Maker,
then in any such event, at the option of the holder hereof at any time
thereafter, without demand or notice, the unpaid principal balance of this Note,
and all accrued interest shall immediately become due and payable.

 

If this Note is placed in the hands of an attorney for collection or if
collected by suit or through bankruptcy, probate, receivership or other legal or
judicial proceedings, the Maker hereof agrees to pay as the reasonable costs of
collection and reasonable attorney's fees incurred related thereto.

 

 

 



The Maker (i) waives demand, presentment for payment, notice of intention to
accelerate the maturity of this Note and to declare the entire balance of the
indebtedness evidenced hereby due and payable, notice that the entire balance of
the indebtedness evidenced hereby has been declared due and payable, notice of
nonpayment, protest, notice of protest and all other notices, filing of suit and
diligence in collecting this Note or enforcing any of the security herefor, (ii)
agrees to any substitution, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon, (iii) agrees that
Lender or other holder hereof shall not be required first to institute suit or
exhaust its remedies hereon against the Maker or others liable or to become
liable hereon or enforce its rights against any security herefor in order to
enforce payment of this Note by it, and (iv) consents to any extensions or
postponement of time of payment of this Note and to any other indulgence with
respect hereto without notice thereof to any of them.

 

Any check, draft, money order or other instrument given in payment of all or any
portion of this Note may be accepted by the Lender of any other holder hereof
and handled for collection in the customary manner, but the same shall not
constitute payment hereunder or diminish any right of the Lender or any other
holder hereof, except to the extent that actual cash proceeds of such instrument
are unconditionally received by the Lender or any other holder hereof and
applied to this indebtedness as herein provided.

 

This Note shall be paid and performed in the State of Ohio, and the laws of the
State of Ohio shall govern the construction, validity, enforcement, and
interpretation hereof, except to the extent federal laws otherwise govern the
validity, construction, enforcement, and interpretation hereof. If any
additional rights or remedies are hereafter granted to creditors under the laws
of the State of Ohio or under the laws of the United States of America, the
Lender shall also have and may exercise any such additional rights or remedies.
Venue for any action brought on this Note shall be proper in any state or
federal court sitting in Columbus, Ohio, and having jurisdiction of such action.

 

IN WITNESS WHEREOF, the undersigned Maker has duly executed this Note as of the
day and year above first written.

 

 

 

  INTELLINETICS, INC.               By: s/William J. Santiago

 

2

